Citation Nr: 1120089	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-29 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from August 1977 to July 1992. 

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada, which denied service connection for PTSD and depression. 

The issue has been recharacterized to comport with the evidence of record and consideration of Clemons v. Shinseki, 23 Vet. App. 1 (2009)


FINDING OF FACT

The Veteran does not have a diagnosis of PTSD based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) criteria, and clinically diagnosed depression is not of service origin. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A June 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, personnel records, and VA medical treatment records have been obtained; he did not identify any additional records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

The VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  While there must be competent evidence of a current disability, competent evidence is not required to indicate that the current disability may be associated with service.  Waters v. Shinseki, 601 F.3d 1274 at 1382 (Fed. Cir. 2010), Colantonio v. Shinseki, 606 F.3d 1378 at 1277 (Fed. Cir. 2010).  However, a conclusory generalized lay statement suggesting a nexus between a current disability and service is not sufficient to demonstrate that the disability may be associated with service, as this would result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters v. Shinseki, 601 F.3d at 1278-1279.

The Veteran was not examined by VA in conjunction with the claims of service connection for an acquired psychiatric disorder and PTSD; however, no such examination is necessary in this case because the record does not reflect any indication, apart from the Veteran's generalized statement, that the claimed disorder "may be" associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  
Analysis

The Veteran asserts that service connection is warranted for PTSD and depression.

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. § 1110.  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

PTSD 

Service connection for PTSD requires the following: 1) medical evidence of a diagnosis of PTSD in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994) (DSM-IV), which is presumed to include both adequacy of the PTSD symptomatology and sufficiency of a claimed in-service stressor; 2) credible supporting evidence that the claimed in-service stressor actually occurred; and 3) medical evidence of a link, or nexus, between the current symptomatology and the claimed in- service stressor. 38 C.F.R. § 3.304(f).

VA treatment and private treatment records contain no diagnosis of, or treatment for, PTSD despite extensive treatment for mental health disorders over almost 10 years.  In fact, in an October 2003 VA treatment summary it was noted that the Veteran claimed to have PTSD from "being made to do things that no human should be asked to do."  (Quotation in original.)  

 A clinic treatment note states that a thorough investigation of the issue by Dr. L led him to conclude that the Veteran did not have PTSD and was, perhaps, trying to get disability from the military by claiming such. 

While the Veteran argues that he has PTSD as a result of his service, as a layperson, lacking in medical training and expertise, he cannot provide a diagnosis for his condition and his views are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the abundant medical evidence of record, none of which provides a diagnoses of PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Given that there is no diagnoses of PTSD, verification of the claimed in-service stressors is not necessary.  

Depressive Disorder

Concerning the Veteran's currently diagnosed conditions; major depressive disorder and sexual disorder not otherwise specified, the service treatment records show no complaints of,  or treatment for, those or any other mental disorders.  In his July 1992 discharge report of medical history, the Veteran reported not currently having, or ever having, trouble sleeping, depression, or nervous trouble of any sort.  It is not until 2002, ten years after service, that these conditions are first shown to have manifested.  Such a gap in time weighs heavily against the Veteran's claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

The Veteran claims that while aboard the USS Wabash as a personnelman he was ordered to do more work then was physically possible; including doing 20 hours of work in a 5 hour period.  He also reported that his commanding officer would yell at him and slam his fist into the table when the work was not done.  The Veteran claims that he was "defrocked" and his career ruined due to the unrealistic expectations of his commanding officer, who he claims was psychotic, as well as other officers in his command.  The Veteran contends that these in service incidents caused stress and led to his current mental health disorder as well as his repeated suicide attempts, his inability to get a job, and his financial hardship. 

The personnel record does corroborate the Veteran's report of being de-frocked; for failure to satisfactorily perform his assigned duties and a problem with alcohol.  

Furthermore, throughout years of treatment for mental health and alcohol abuse the Veteran record reflects his stressors to be unemployment, relationships, financial, and homelessness.  While the Veteran is claiming that his in service experiences caused his current mental health disorders, none of the treating clinicians have so concluded.     

The record contains no evidence of a nexus between the Veteran's diagnosed conditions of major depressive disorder and sexual disorder, not otherwise specified, and any event(s) in service.  

There is no evidence of any mental condition in service, or of any continuity of symptomatology for a mental condition since service.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


